GLADNEY, Judge.
This suit is a companion suit to Robert Holder v. Travelers Insurance Company, et al., La.App., 159 So.2d 292. The petitioners herein are Mrs. Edith Bidder Skinner, William Linfield Holder, Barner A. Holder, Edwin H. Holder and Mrs. Mary Evelyn Leonard, who seek recovery in damages against Wheeling Pipe Line, Inc. and Travelers Insurance Company, arising from *318the death of their mother, Mrs. Lena B. Holder in an automobile collision on U. S. Highway 80 near Arcadia, Louisiana, on December 10, 1960.
All essential findings of fact and law are comprehended in the above referred to decision and govern the instant case. For the reasons stated therein, the judgment of the trial court is affirmed, at appellant’s cost.